FRANK, Acting Chief Judge.
Willie R. Washington seeks review of the Public Employees Relations Commission’s final order increasing the hearing officer’s recommended discipline of a sixty-day suspension to dismissal from his employment as a Florida Highway Patrol Corporal. It is undisputed that Mr. Washington was an excellent employee during his ten years of employment and had received only one oral reprimand. We reverse because the increase in penalty does not comport with the standards set forth in Criminal Justice Standards Training Commission v. Bradley, 596 So.2d 661 (Fla.1992).
Accordingly, we reverse and remand for the Public Employees Relations Commission’s reconsideration of the penalty imposed upon Washington in the light of Bradley.
BLUE and WHATLEY, JJ., concur.